Citation Nr: 1624880	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-03 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for right ring finger degenerative joint disease (previously rated as dislocation distal interphalangeal joint, right ring finger, status post open reduction internal fixation, right).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

During the pendency of the appeal, jurisdiction of the case was transferred to the VA RO in Muskogee, Oklahoma. 

In September 2012, the Veteran testified at a videoconference Board hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected right ring finger degenerative joint disease has been manifested by various signs and symptoms, to include pain, spasms, decreased grip, weakness, numbness, and stiffness, which result in functional loss.



CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for the Veteran's service-connected right ring finger degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5230 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA's duty to notify was satisfied by a letter on March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

The Veteran was afforded VA examinations in June 2009 and September 2014.  VA also obtained an addendum medical opinion in June 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his finger disability has worsened since his last examination nor does the evidence show that the finger disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327 (2015).  

In July 2014, the Board remanded the Veteran's claim to provide him with a VA examination to determine the severity of his finger disability and to obtain the most recent VA treatment records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Increased Evaluation 

The Veteran's right ring finger degenerative joint disease is currently assigned a noncompensable (zero percent) rating under DCs 5230-5010. This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the traumatic arthritis.  See 38 C.F.R. § 4.27. 

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a.  In turn, arthritis, degenerative, is rated under DC 5003.  Id.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (DC 5200 etc.).  Id.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  In the absence of limitation of motion, ratings are awarded if there is involvement of 2 or more major joints or 2 or more minor joint groups.  Id. 

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the DIP has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a (2015).       

DC 5227 (Ring or little finger, ankylosis of) is a potentially alternative DC.  Under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5227.  A note to this DC instructs to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under DC 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, DC 5155. 

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.  Pursuant to 38 C.F.R. § 4.59, it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

In June 2009, the Veteran was afforded a VA examination to determine the severity of his right finger disability.  The Veteran reported that his hand tended to close and not open.  He experienced difficulty tying his shoelaces.  X-ray studies showed degenerative changes throughout the right hand.  Upon examination, finger spacing was normal and range of motion studies were normal.  However, joint function was additionally limited by pain that had a major functional impact after repetitive use.  The VA examiner determined that the effect on the Veteran's usual occupation was right hand pain that became worse with griping.
In September 2012, the Veteran testified at his Board hearing that he had right hand spasms in the morning and that he took aspirin for the pain.  He also reported difficulty opening jars and pushing carts that weighed between 20 and 25 pounds. 

In September 2014, the Veteran was afforded his most recent VA examination to determine the severity of his right finger disabilities.  He denied flare-ups.  Range of motion studies were normal for each finger.  There was no gap between the thumb pad and fingers.  Additionally, there was no evidence of painful motion.  The Veteran was able to complete repetitive use testing and there was no additional limitation of motion after repetitive use testing.  The VA examiner indicated that there was weakness but this did not cause additional functional limitation.  There was no atrophy or ankylosis.  Lastly, the VA examiner determined that the Veteran's right finger disability did not affect his ability to work.

Upon review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a 10 percent disability rating, but not higher, for the Veteran's service-connected finger disability have been met.  38 C.F.R. § 4.71a.

The Veteran's service-connected finger disability has been rated under DC 5230.  As noted above, under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring finger for the minor finger and no higher disability ratings are available.  As such, the Veteran has been in receipt, throughout the period on appeal, of the maximum schedular evaluation permitted under DC 5230 and an initial compensable disability rating is therefore not warranted under this DC.  38 C.F.R. § 4.71a.

The Board finds, however, that a 10 percent disability rating, but no higher, is warranted for the Veteran's service-connected finger disability throughout the period on appeal when considering his functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness, weakened movement, excess fatigability and incoordination and pursuant to 38 C.F.R. § 4.59, it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The June 2009 VA examination found that the Veteran's joint function was additionally limited by pain that had a major functional impact after repetitive use and that the Veteran had difficulty opening and closing his hand.  At times, the right hand would close and not open.  The VA examiner determined that the effect on the Veteran's usual occupation was right hand pain that became worse with griping.  The September 2014 VA examiner endorsed weakness in the right hand.  Lastly, the Veteran testified competently and credibly that his right finger disability was productive of right hand spasms and weakness that made opening jars and pushing carts that weighed between 20 and 25 pounds difficult. 

A review of the rating schedule, however, indicates that there are no other applicable DCs that would permit a disability rating in excess of 10 percent.  A note to DC 5227 instructs the rater to also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  An evaluation as amputation is not warranted.  To the extent that the Veteran asserts interference with overall function of the hand, specifically that there was decreased strength in his right hand grip, the 10 percent disability rating assigned above is assigned based on functional loss, which contemplates any such interference.  

In conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but not higher, for the service-connected right ring finger degenerative joint disease have been met and to this extent the Veteran's claim is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5230- 5010.

Additionally, the Board has considered whether a referral for an extraschedular rating is warranted for the right ring finger degenerative joint disease.  See Thun v. Peake, 572 F. 3d 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.321(b)(1).  Here, the rating criteria describe the Veteran's disability level and symptomatology pertaining to his service-connected right ring finger degenerative joint disease.  The rating criteria account for and accurately reflect the level of disability manifested by the Veteran's pain on motion, weakness, and functional impairment.  Notably, the Board has relied on the provisions of 38 C.F.R. § 4.59 to award the Veteran a compensable evaluation.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  Thus, no basis for referring the case for an extraschedular consideration is presented in this case. 

Lastly, the Veteran's right ring finger degenerative joint disease has not been shown to render him unemployable.  Therefore, a claim for a total disability evaluation based upon individual unemployability (TDIU) is not raised by the record. 


ORDER

Entitlement to a 10 percent disability rating, but no higher, for the Veteran's service-connected right ring finger degenerative joint disease is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


